DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31a, 32, and 41 (see Figure 2B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the plurality of failures loads" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears applicant inadvertently pluralize the word “failures” and it is suggested that applicant amend the limitation to “the plurality of failure loads”.
Claim 15 recites the limitation "measuring residual stress in a weld joint of at least one the third plurality of sample assemblies and in a weld joint of at least one of the fourth plurality of sample assemblies" in lines 9-11.  There is insufficient antecedent basis for this limitation in the claim.  Based on a review of paragraph 0074 of the specification, it appears these weld joints correspond to the weld joints of lines 6-8, and it thus appears that the claim should be amended to “measuring residual stress in the weld joint of at least one the third plurality of sample assemblies and in the weld joint of at least one of the fourth plurality of sample assemblies”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 9-12, 14-15 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Michaeli (“Investigations into the residual melt coat thickness as a new characteristic for process optimisation in the case of ultrasonic welding”, JOINING PLASTICS - FUGEN VON KUNSTSTOFFEN, 31 December 2009 (2009-12-31), pages 235-245, Dusseldorf, DE, ISSN: 1864-3450).

As to claim 1, Michaeli discloses a method for optimizing a welding process to produce a weld joint having a predetermined strength, the method comprising: (p. 235: Summary; p. 236, section 2, Use of the residual melt coat thickness in the case of plastics welding)
measuring a plurality of melt layer thicknesses of weld joints for a plurality of sample assemblies formed by the welding process; (p. 238: section 3.3 Microscopic determination of the residual melt coat thickness, which discloses “”two test specimens per welding parameter combination”.  See also p. 238-239, section 4.1, Rests for DVS test specimens made of polycarbonate, which discloses sample assemblies made for various holding forces.  See also section 4.2 for another example)
measuring a plurality of failure loads of weld joints for the plurality of sample assemblies, each of the measured plurality of failures loads being associated with one of the measured plurality of melt layer thicknesses; p. 241 - 244:5. Correlation between the residual melt coat thickness and the weld strength; see also Fig. 9 - 14)

selecting a first melt layer thickness from the plurality of measured melt layer thicknesses that is associated with the selected first measured failure load. (See p. 241 - 244:5. Correlation between the residual melt coat thickness and the weld strength; Fig. 9 - 14)

As to claim 2, Michaeli discloses welding together a first part and a second part to form a production assembly including a weld joint having the selected first melt layer thickness. (See p. 237-238:, Section 3.2, Welding Tests, and Figure 2, which shows the part geometries of the first part and the second part, i.e., upper and bottom parts)

As to claim 6, Michaeli discloses that measuring the plurality of melt layer thicknesses includes cross-sectioning at least some of the plurality of sample assemblies.  See p. 238, section 3.3, Microscopic determination of the residual melt coat thickness; which discloses that “the measurement is always taken vertically)

As to claim 7, Michaeli discloses that the measuring the plurality of failures loads includes applying a tensile strength test to at least some of the plurality of sample assemblies.  (see Fig. 14, and section 5.3, Results for the practical component, which discloses “tearing forces”, i.e., tensile forces)



As to claim 9, Michaeli discloses a method for producing welds having a predetermined weld strength (p. 235: Summary; p. 236, section 2, Use of the residual melt coat thickness in the case of plastics welding), the method comprising: 
forming a first plurality of sample assemblies using a first value of a first weld process setting (see Figures 9-14, disclosing variations based on welding strength and weld morphology of a = 30 micrometer versus 40 micrometers); 
forming a second plurality of sample assemblies using a second value of the first weld process setting value, the second value being different than the first value (see Figures 9-14, disclosing variations based on welding strength and weld morphology of a = 30 micrometer versus 40 micrometers); 
measuring a first melt layer thickness of a weld joint of at least one the first plurality of sample assemblies and a second melt layer thickness of a weld joint of at least one of the second plurality of sample assemblies (p. 238: section 3.3 Microscopic determination of the residual melt coat thickness, which discloses “”two test specimens per welding parameter combination”.  See also p. 238-239, section 4.1, Rests for DVS test specimens made of polycarbonate, which discloses sample assemblies made for various holding forces.  See also section 4.2 for another example); 

responsive to determining that the first failure load corresponds to a predetermined weld strength, forming a production assembly including a weld joint having a melt layer thickness that is substantially the same as the first melt layer thickness (p. 241 - 244, section 5. Correlation between the residual melt coat thickness and the weld strength; see also Fig. 9 -14).

As to claim 10, Michaeli discloses that the first weld process setting is a weld velocity, a dynamic hold velocity, or a dynamic hold distance (see Figures 9-14, disclosing an amplitude, or hold distance, of 30 micrometers versus 40 micrometers).

As to claim 11, Michaeli discloses that forming the first plurality of sample assemblies and forming the second plurality of sample assemblies includes maintaining a constant amplitude, a constant trigger force, a constant melt-detect percentage, a weld velocity, a constant static hold time, or any combination thereof.  See Figures 9-14, disclosing a constant trigger force of 200 N.

As to claim 12, Michaeli discloses that each of the first plurality of sample assemblies includes a first part and a second part and each of the second plurality of sample assemblies includes a first part and a second part.  (See p. 237-238:, Section 3.2, Welding Tests, and Figure 

As to claim 14, Michaeli discloses forming the first plurality of sample assemblies and forming the second plurality of sample assemblies includes using a servo-driven ultrasonic welding process.  See section 3.2, page 238, which discloses “All the tests were performed on a 20 kHz ultrasonic welding machine with a servo-electric feed unit from Branson Ultraschall GmbH”.

As to claim 15, Michaeli discloses forming a third plurality of sample assemblies using the first value of the first weld process setting and a first value of a second weld process setting; forming a fourth plurality of sample assemblies using the first value of the first weld process setting and a second value of the second weld process setting; measuring a third melt layer thickness of a weld joint of at least one the third plurality of sample assemblies and a fourth melt layer thickness of a weld joint of at least one of the fourth plurality of sample assemblies; and measuring residual stress in a weld joint of at least one the third plurality of sample assemblies and in a weld joint of at least one of the fourth plurality of sample assemblies.  See especially Figures 9-14, which shows multiple parameter tests which looked at different weld strengths and amplitudes.  

As to claim 17, Michaeli discloses a production assembly manufactured according to the method of claim 9.  See the rejection of claim 9 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3-5, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaeli (“Investigations into the residual melt coat thickness as a new characteristic for process optimisation in the case of ultrasonic welding”, JOINING PLASTICS - FUGEN VON KUNSTSTOFFEN, 31 December 2009 (2009-12-31), pages 235-245, Dusseldorf, DE, ISSN: 1864-3450) as applied to claims 1-2, 6-8, 9-12, 14-15 and 17 above.


As to claim 4, official notice is taken that it is well known and conventional to optimize such that the predetermined weld strength is at least 80% of a parent material strength of the plurality of sample assemblies.

As to claim 5, official notice is taken that it is well known and conventional to optimize such that the predetermined weld strength is equal to a parent material strength of the plurality of sample assemblies.

As to claim 13, official notice is taken that it is well known and conventional to optimize such that the predetermined weld strength is equal to or greater than a material strength of the first part of each of the first plurality of sample assemblies, a material strength of the second part of each of the first plurality of sample assemblies, the first part of each of the second plurality of sample assemblies, a material strength of the second part of each of the second plurality of sample assemblies, or any combination thereof.

As to claim 16, official notice is taken that it is well known and conventional to optimize such that the first weld process setting is a weld velocity and the second weld process setting is a dynamic hold distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK